United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, El Rito, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James G. Chakeres, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1287
Issued: November 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2008 appellant filed a timely appeal from the January 22, 2008 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, which found
an overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the overpayment issue.
ISSUE
The issue is whether appellant was at fault in creating a $19,035.00 overpayment of
compensation from October 2, 2005 through November 25, 2006.
FACTUAL HISTORY
On April 4, 2003 appellant, then a 30-year-old emergency firefighter, sustained an injury
in the performance of duty while hiking through rough terrain. The Office accepted his claim for
plantar fascial fibromatosis. Appellant received compensation for temporary total disability on
the periodic rolls.

In a decision dated September 28, 2005, the Office suspended appellant’s compensation
for refusing to submit to a medical examination as directed. It advised: “Therefore, under 5
U.S.C. § 8123(d), your compensation is suspended effective October 2, 2005. Your benefits may
be reinstated only after verification that you attended and fully cooperated with the
examination.” Notwithstanding this decision, the Office continued to pay compensation on the
periodic rolls.
On November 27, 2006 the Office made a preliminary finding that appellant received a
$19,035.00 overpayment from October 2, 2005 to November 25, 2006. It also made a
preliminary finding that appellant was at fault in creating this overpayment because he
knowingly accepted compensation to which he was not entitled.
On December 21, 2006 appellant, through his attorney, requested a final decision from
the district Office based on the written evidence. He argued that he was not at fault because he
notified the Office in advance that he would not attend the scheduled medical examination.
Appellant completed an overpayment recovery questionnaire showing no monthly income,
monthly expenses of $969.00 and an outstanding hospital debt of $129,000.00.
In a decision dated February 7, 2007, the Office finalized its preliminary findings on the
overpayment. It notified appellant that his only right of appeal was to the Board.
On March 8, 2007 the Office advised appellant that it had received no payment in
response to its first demand. The Office encouraged him to provide some indication within 30
days that he intended to make payment. On March 13, 2007 appellant, through his attorney,
again disputed the Office’s determinations on the overpayment. He argued that recovery would
create a hardship and be against equity and good conscience: “Your revisiting these issues is
requested.”
On March 26, 2007 the Office received a request for a prerecoupment hearing before an
Office hearing representative. Appellant simply submitted a copy of his original December 21,
2006 request corrected to ask for a prerecoupment hearing. The Office gave him a
prerecoupment hearing on October 12, 2007. Appellant submitted medical billing statements
showing total charges exceeding $300,000.00.
In a decision dated January 22, 2008, an Office hearing representative affirmed the
Office’s November 27, 2006 preliminary determination.1 The hearing representative found
appellant at fault in creating the overpayment because he was aware or should have been aware
that he was not entitled to wage-loss compensation from the date his benefits were suspended.
Because appellant was at fault in creating the overpayment, the hearing representative found that
he was not entitled to waiver. The hearing representative compromised a portion of the debt and
returned the case to the district Office for recovery.

1

The hearing representative noted, without explanation, that appellant’s request for a prerecoupment hearing was
timely. The hearing representative therefore vacated the Office’s February 7, 2007 decision as premature.

2

LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of his duty.2 Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he knew or should
have known to be incorrect; or (2) Failed to provide information which he knew or should have
known to be material; or (3) Accepted a payment which he knew or should have known to be
incorrect (this provision applies only to the overpaid individual).3
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he is being overpaid.4 The fact that the Office may have
erred in making the overpayment does not by itself relieve the individual who received the
overpayment from liability for repayment if the individual was also at fault in accepting the
overpayment.5 The Office may consider waiving an overpayment only if the individual to whom
it was made was not at fault in accepting or creating the overpayment.
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.6 The Board’s jurisdiction to review the
collection of an overpayment is limited to cases in which the Office decreases later payments of
compensation.7
ANALYSIS
On appeal, appellant’s attorney does not contest the fact or amount of overpayment or the
Office’s finding of fault. “The sole issue,” he argues, “is whether recovery by the government
would be against equity and good conscience,” but the Board has no jurisdiction to review the
issue of recovery. The Board’s jurisdiction to review the collection of an overpayment is limited
to cases of adjustment, where the Office decreases later payments of compensation to which the
individual is entitled. Because the Office in this case cannot collect the overpayment by
decreasing later payments of compensation -- appellant’s compensation remains suspended under
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.433(a) (1999).

4

Id. at § 10.433(b).

5

Id. at § 10.433(a).

6

5 U.S.C. § 8129(a).

7

Levon H. Knight, 40 ECAB 658 (1989).

3

5 U.S.C. § 8123(d) -- it must recover the debt by other means. The Board therefore lacks
jurisdiction to review the Office’s recovery efforts.
The Board finds that appellant received an overpayment from October 2, 2005 to
November 25, 2006. The Office suspended his compensation effective October 2, 2005 but
mistakenly continued to pay compensation. At $1,269.00 every 28 days for a period of 420 days,
or 15 payments of compensation, the overpayment amounted to $19,035.00. The Board will
affirm the Office’s January 22, 2008 decision on the issues of fact and amount of overpayment.
The Board will also affirm the Office’s finding of fault. The Office notified appellant on
September 28, 2005 that his compensation was suspended effective October 2, 2005 and would
be reinstated only after verification that he attended and fully cooperated with the examination.
Appellant therefore knew or should have known that compensation for periods on or after
October 2, 2005 were incorrect, so he is at fault in creating the overpayment by accepting such.
It is no defense that the Office erred in making the overpayment and because appellant is at fault
in creating the overpayment, he is not eligible for waiver.
CONCLUSION
The Board finds that appellant was at fault in creating a $19,035.00 overpayment of
compensation from October 2, 2005 through November 25, 2006. Appellant is therefore not
eligible for waiver.

4

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

